 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7                     WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 8      AVERY SIMMONS, an individual,          CASE NO. 18-5522 RJB

 9                                Plaintiff,                ORDER ON MOTION FOR
                v.                                          SUMMARY JUDGMENT
10
        SAFEWAY, INC., d/b/a HAGGEN FOOD
11      AND PHARMACY, a Delaware
        corporation,
12
                                  Defendant.
13

14          THIS MATTER comes before the Court on Defendant Safeway, Inc., d/b/a Haggen Food

15   and Pharmacy’s (“Haggen” or “Defendant”) Motion for Summary Judgment. Dkt. 49. The

16   Court has considered the pleadings filed regarding the motion and the remaining file.

17          On May 14, 2018, Plaintiff Avery Simmons filed this employment discrimination case in

18   Thurston County, Washington, Superior Court, in connection with her employment in the deli at

19   Haggen’s Olympia, Washington store. Dkt. 1-2. Haggen moves for summary judgment on all

20   claims. Dkt. 49. For the reasons provided below, Haggen’s motion (Dkt. 49) should be granted.

21                   I.    BACKGROUND FACTS AND PROCEDURAL HISTORY

22      A. BACKGROUND FACTS

23      Haggen hired the Plaintiff as a deli worker on February 16, 2017. Dkt. 12, at 2. The Plaintiff

24   received employee orientation and a handbook, which contained Haggen’s policies regarding



     ORDER ON MOTION FOR SUMMARY JUDGMENT - 1
 1   harassment, discrimination, retaliation, mandatory immediate worker injury reporting, and

 2   attendance requirements (which provided that during a six month period excessive absenteeism –

 3   four or more instances – will be subject to corrective action). Dkt. 50-1, at 6-10. The Plaintiff

 4   was also a member of a union, and was aware she could, but did not, file complaints with her

 5   union. Id., at 10-11.

 6      On August 24, 2017, the Plaintiff splashed water in her eye while cleaning up after 9:00 p.m.

 7   Dkt. 50-1, at 13. The following day, the eye appeared swollen, and the Plaintiff was concerned

 8   she had an infection. Id., at 14. She reported the incident to Haggen on August 26, 2017. Dkt.

 9   50-1, at 15-17. The Plaintiff filled out a formal incident form on August 27, 2017. Id. On

10   September 3, 2017, she received a write-up by Lillian Hett, a supervisor, indicating that her

11   injury resulted from careless work habits. Id., at 19. Plaintiff also filed a Self-Insurer Accident

12   Report form and a worker’s compensation claim on September 3, 2017. Dkt. 50-1, at 77. She

13   received a Personnel Action Notice, dated September 4, 2017, for failing to report the injury

14   right away. Dkt. 50-1, at 84. The Personnel Action Notice is a form, which includes a small

15   type-written portion which reads, “additional or continued violations will subject you to further

16   corrective action up to and including discharge.” Dkt. 50-1, at 84.

17      Around the end of August 2017, Andy Shaffer began working in the deli with the Plaintiff.

18   Dkt. 50-1, at 21. The Plaintiff felt uncomfortable around Mr. Shaffer – she asserts that he stared

19   at her and would stand one to two feet away (too close for her comfort). Dkt. 50-1, at 22.

20   Although she never told anyone at Haggen, the Plaintiff felt the way he stared was like he “was

21   undressing [her] with his eyes.” Dkt. 59-4, at 41.

22      On October 3, 3017, the Plaintiff accepted a job with Hobby Lobby. Dkt. 61-1, at 4.

23

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT - 2
 1      On October 16, 2017, around 9:00 a.m. or 10:00 a.m., the Plaintiff reported to Haggen

 2   managers Connie West and Lillian Hett that Mr. Shaffer was staring at her, following her around

 3   (into the dish room and cooler), and that he made her feel uncomfortable and unsafe. Dkt. 50-1,

 4   at 29-30. According to the Plaintiff, Ms. West said “That’s just how he is, he stares at me too.”

 5   Dkt. 50-1, at 30. The Plaintiff asserts that Ms. Hett said, “We’ll watch him.” Dkt. 50-1, at 30-

 6   31. The Plaintiff wanted them to talk with Mr. Shaffer immediately about it. Dkt. 50-1, at 31.

 7      Around lunch time on October 16, the Plaintiff asserts that Mr. Shaffer took his meal break at

 8   the same time she did even though meal breaks were supposed to be staggered so that only one

 9   deli employee was on break at a time. Dkt. 58, at 2.

10      That same day, October 16, around 1:30 p.m., the Plaintiff maintains that she was standing in

11   a small hallway looking at the schedule with another employee, CJ (the employee’s full name is

12   not in the record). Dkt. 50-1, 24. The schedule and temperature log, which the employees used

13   to keep track of the temperatures of various deli products to ensure they comply with health

14   codes, was kept next to the schedule. Dkt. 50-1, at 24. According to the Plaintiff, Mr. Shaffer

15   “takes his hand and forearm and cups his hand and touches [her] lower back, and wraps it around

16   [her] waist, and then reaches for the [temperature] log” for 30 seconds. Dkt. 50-1, at 24-25. She

17   does not know if CJ, the other employee who was present, saw it. Id. The Plaintiff maintains

18   that Mr. Shaffer did not need the temperature log for another 30 minutes. Id. She asserts that

19   she ran away crying to the dish room. Dkt. 58, at 2. The Plaintiff did not report to anyone at

20   Haggen that Mr. Shaffer touched her until October 23, 2017. Dkt. 59-4, at 28.

21      After learning that Mr. Shaffer was making the Plaintiff uncomfortable with his staring, Ms.

22   Hett counseled Mr. Shaffer that day (October 16) about how he looked at people in the store;

23   specifically, that he made co-workers uncomfortable when he stared at them. Dkts. 53, at 2 and

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT - 3
 1   54 at 2. Mr. Shaffer maintains that no one told him they felt uncomfortable, that he felt badly,

 2   and was only trying to learn his job by watching others. Dkt. 53, at 2. He denies touching the

 3   Plaintiff. Id.

 4       Four days later, on the morning of October 20, 2017, the Plaintiff received two Personnel

 5   Action Notices, or “documented verbal warnings” given to her by Jennifer Barker, another

 6   manager. Dkts. 50-1, at 37 and 52, at 2. One was for her failure to turn on the soup pots on

 7   October 7 and October 15; it was signed by Ms. Barker and Ms. Hett. Id. The Plaintiff thought

 8   she turned the pots on. Dkt. 50-1, at 37. However, she was the only employee that turned the

 9   pots on (Dkt. 50-1, at 38) and she acknowledges that the daily temperature logs indicated that she

10   failed to do it on those days (Dkt. 50-1, at 48). The second Personnel Action Notice or

11   “documented verbal warning” was for excessive absenteeism. Dkt. 52, at 2. The Plaintiff

12   acknowledges that she was absent from work on July 30, August 12, August 26 (for her eye

13   injury), September 25, and October 8. Dkt. 50-1, at 38-39 and 49. Ms. Barker states that she

14   alone decided to issue the Personnel Action Notices and had no knowledge of the Plaintiff’s

15   complaint regarding Mr. Shaffer. Dkt. 52, at 3.

16       On Friday, October 20, 2017 Elizabeth Parkes, in-house counsel for Haggen, was ill, but was

17   at work. Dkt. 50-2, at 4. The Plaintiff called and told the Ms. Parkes’s assistant (the person who

18   answered the phone) that she needed to talk to someone about “sexual harassment.” Dkt. 59-4,

19   at 35. Ms. Parkes was on the phone when her assistant brought her a note card about the phone

20   call from the Plaintiff about being sexually harassed. Dkt. 50-2, at 4-5. Ms. Parkes states that

21   she called the store, spoke to Ms. Hett, and began her investigation into the Plaintiff’s allegations

22   on October 20, 2017. Dkt. 50-2, at 5. After making some notes about the conversation, she then

23

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT - 4
 1   went home early because she was sick. Dkt. 50-2, at 6. Ms. Parkes was aware that the Plaintiff

 2   and Mr. Shaffer were not scheduled to work together again until October 24, 2017. Dkt. 51, at 3.

 3       After her conversation with Ms. Parkes, Ms. Hett again coached Mr. Shaffer about his staring

 4   and Haggen’s policies, even though he had not worked with the Plaintiff since her October 16th

 5   complaint. Dkt. 54, at 2.

 6       On Monday, October 23, 2017, at the beginning of her shift, the Plaintiff states that she

 7   talked with Ms. Barker, a manager, about Mr. Shaffer. Dkt. 50-1 at 32. The Plaintiff maintains

 8   that she reported to Ms. Barker that Mr. Shaffer had touched her, was staring at her, and she “did

 9   not feel safe to close with him at night.” Dkt. 50-1, at 32. The Plaintiff did not tell Ms. Barker

10   that she was not going to come to work the next day – October 24, 2017. Dkt. 50-1, at 50-51.

11       The Plaintiff asserts that, at that point, no one followed up with her about her complaint

12   regarding Mr. Shaffer. Dkt. 50-1, at 32.

13       On October 23, 2017, the Plaintiff states she again contacted Haggen’s legal team. Dkt. 50-

14   1, at 32. She maintains that she was asked to call back later because Ms. Parkes, who was

15   investigating her complaints, was out sick. Dkt. 50-1, at 40. The Plaintiff told the assistant who

16   answered the phone, that in addition to the staring, Mr. Shaffer touched her waist. Dkt. 59-7.

17       Even though she was at home sick, Ms. Parkes states that she tried calling the Plaintiff twice

18   on October 23, 2017. Dkt. 50-2, at 8. She left a message after an automated greeting. Id. Ms.

19   Parkes had the wrong number; she dialed a phone number one digit off the Plaintiff’s number.

20   Dkt. 51, at 3.

21       That same day, on October 23, 2017, Ms. Parkes called Ms. Hett and emailed the store. Dkt.

22   50-2, at 13. Ms. Parkes told Ms. Hett to counsel Mr. Shaffer and to “get a detailed written

23   statement” from the Plaintiff. Id. and Dkt. 51, at 4. The email, dated October 23, 2017, marked

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT - 5
 1   “high importance,” and sent to the store manager Darren Mayes and Lillian Hett, provides that

 2   Ms. Parkes tried calling the Plaintiff. Dkt. 50-2, at 15 and 32. It further provides that “[i]f she

 3   doesn’t call me back someone will need to get a detailed written statement from her when she

 4   clocks on tomorrow.” Id.

 5      The Plaintiff was scheduled to work with Mr. Schaffer on October 24, 2017. Dkt. 50-1, at

 6   41. She did not go to work on October 24th. Dkt. 50-1, at 41. She states that she communicated

 7   to Haggen that she was not working by “not show[ing] up.” Dkt. 50-1, at 50-51. She did not call

 8   them either. Dkt. 50-1, at 51. She states that she had a panic attack that day and went to the

 9   hospital for suicidal thoughts. Dkt. 58, at 3.

10      On October 25, 2017, the Plaintiff came into the deli and told manager Ms. West that she

11   “quit.” Dkt. 50-1, at 52. According to the Plaintiff, Ms. West responded with “it wasn’t even

12   that bad, I thought you were tougher than that, he didn’t even show up last night.” Dkt. 50-1, at

13   52. The Plaintiff states that she “quit, so [she didn’t] think [she] was discharged constructively.”

14   Dkt. 50-1, at 54.

15      On November 7, 2017, the Plaintiff spoke with an in-house attorney for Haggen, Ms. Parkes.

16   Dkt. 50-2, at 27. Ms. Parkes told the Plaintiff about the counseling that Mr. Shaffer received

17   regarding her complaints. Dkt. 50-2, at 28.

18      On November 7, 2017, Mr. Schaffer was again counseled by Ms. Barker and Mr. Mayes.

19   Dkts. 50-2, at 39 and 53, at 2.

20      The Plaintiff filed an Equal Employment Opportunity Commission charge on April 13, 2018,

21   which provided, in part:

22             I was constructively discharged on or about October 24, 2017. On or around
            October 16, 2017, I was sexually harassed by co-worker, Andrew LNU, in the
23          form of unwanted touching and sexual gestures. I reported the harassment to
            management, but no action was taken. Lastly, due to all of the harassment I was
24


     ORDER ON MOTION FOR SUMMARY JUDGMENT - 6
 1          subjected to by Andrew, I felt that I had no other choice, but to resign my
            employment. I believe that I have been subjected to sexual harassment and
 2          constructively discharged because of my sex (female) in violation of Title VII of
            the Civil Rights Act of 1964, as amended.
 3
     Dkt. 50-3, at 2. The charge, which is on a form, indicated that she was discriminated against on
 4
     the basis of sex (by checking a box) but did not indicate retaliation was a part of the charge (the
 5
     retaliation box was not checked). Id. She received her Notice of Right to Sue on April 17, 2018.
 6
     Dkt. 50-3, at 3. She filed an updated charge with the EEOC, which asserted the same grounds
 7
     (Dkt. 50-3, at 5) as the April 13, 2018 charge and received her second Notice of Right to Sue on
 8
     August 16, 2018 (Dkt. 50-3, at 6).
 9
        B. PROCEDURAL HISTORY
10
            The Plaintiff asserts claims against Haggen for hostile work environment and retaliation
11
     under Title VII of the Civil Rights Act, 42 U.S.C. § 2000e, et. seq. (“Title VII”), and the
12
     Washington Law Against Discrimination, RCW 49.60, et. seq. (“WLAD”). Dkt. 12, at 3-4. She
13
     also makes claims wrongful termination and claim suppression under Washington common law.
14
     Id. The Plaintiff seeks injunctive relief, damages, attorneys’ fees, and costs. Id.
15
            The trial is set to begin on September 30, 2019. Dkt. 18.
16
                                             II.     DISCUSSION
17
        A. SUMMARY JUDGMENT STANDARD
18
            Summary judgment is proper only if the pleadings, the discovery and disclosure materials
19
     on file, and any affidavits show that there is no genuine issue as to any material fact and that the
20
     movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56 (c). The moving party is
21
     entitled to judgment as a matter of law when the nonmoving party fails to make a sufficient
22
     showing on an essential element of a claim in the case on which the nonmoving party has the
23
     burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1985). There is no genuine issue
24


     ORDER ON MOTION FOR SUMMARY JUDGMENT - 7
 1   of fact for trial where the record, taken as a whole, could not lead a rational trier of fact to find

 2   for the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

 3   (1986)(nonmoving party must present specific, significant probative evidence, not simply “some

 4   metaphysical doubt.”). See also Fed. R. Civ. P. 56 (d). Conversely, a genuine dispute over a

 5   material fact exists if there is sufficient evidence supporting the claimed factual dispute,

 6   requiring a judge or jury to resolve the differing versions of the truth. Anderson v. Liberty

 7   Lobby, Inc., 477 U.S. 242, 253 (1986); T.W. Elec. Service Inc. v. Pacific Electrical Contractors

 8   Association, 809 F.2d 626, 630 (9th Cir. 1987).

 9           The determination of the existence of a material fact is often a close question. The court

10   must consider the substantive evidentiary burden that the nonmoving party must meet at trial –

11   e.g., a preponderance of the evidence in most civil cases. Anderson, 477 U.S. at 254, T.W. Elect.

12   Service Inc., 809 F.2d at 630. The court must resolve any factual issues of controversy in favor

13   of the nonmoving party only when the facts specifically attested by that party contradict facts

14   specifically attested by the moving party. The nonmoving party may not merely state that it will

15   discredit the moving party’s evidence at trial, in the hopes that evidence can be developed at trial

16   to support the claim. T.W. Elect. Service Inc., 809 F.2d at 630 (relying on Anderson, supra).

17   Conclusory, non-specific statements in affidavits are not sufficient, and “missing facts” will not

18   be “presumed.” Lujan v. National Wildlife Federation, 497 U.S. 871, 888-89 (1990).

19       B. HOSTILE WORK ENVIRONMENT CLAIM UNDER TITLE VII AND WLAD

20       Both Title VII of the Civil Rights Act of 1964 and the WLAD prohibit employer

21   discrimination based on sex or race. 42 U.S.C. § 2000e-2(a)(1); RCW 49.60.180(3). To

22   establish a prima facie hostile work environment claim case under Title VII and the WLAD, a

23   plaintiff must show that, because of their race or sex, they were (1) subjected to unwelcome

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT - 8
 1   conduct (2) “that was sufficiently severe or pervasive to alter the conditions of [their]

 2   employment and create an abusive working environment” and (3) their employer itself is “liable

 3   for the harassment that caused the hostile environment to exist.” Campbell v. Hawaii Dep’t. of

 4   Educ., 892 F.3d 1005, 1007 (9th Cir. 2018)(internal quotation marks and citations omitted);

 5   Loeffelholz v. Univ. of Washington, 175 Wash. 2d 264, 274 n.1 and 275 (2012)(noting that

 6   Washington courts have traditionally found federal case law persuasive and use the same prima

 7   facie case). “The working environment must both subjectively and objectively be perceived as

 8   abusive, and the objective analysis is done from the perspective of a reasonable woman.” Fuller

 9   v. Idaho Dep't of Corr., 865 F.3d 1154, 1161 (9th Cir. 2017).

10      The Plaintiff’s claim for hostile work environment under federal and state law should be

11   dismissed because she has failed to make an adequate showing as to the second and third element

12   of these claims.

13                  1. Unwelcome Conduct

14      For the purposes of this motion, Haggen does not dispute that the Plaintiff was subjected to

15   unwelcome conduct.

16                  2. Severe or Pervasive Conduct that Alters Conditions of Employment and
                       Causes Hostile Environment
17
            In regard to the second element, all circumstances are considered, “with a particular focus
18
     on issues such as the frequency and severity of the conduct, whether the conduct was physically
19
     threatening or humiliating, and the extent to which it unreasonably interfered with [the
20
     plaintiff’s] work performance.” Campbell, at 1007. “Simple teasing, offhand comments, and
21
     isolated incidents (unless extremely serious) are not sufficient to create an actionable claim under
22
     Title VII, but the harassment need not be so severe as to cause diagnosed psychological injury.”
23

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT - 9
 1   Reynaga v. Roseburg Forest Products, 847 F.3d 678, 687 (9th Cir. 2017)(internal quotation

 2   marks and citations omitted).

 3          Even viewing the facts in a light most favorable to the Plaintiff, she has failed to point to

 4   sufficient issues of fact that show that Mr. Shaffer’s conduct was severe or pervasive enough to

 5   alter her conditions of employment from the perspective of a reasonable woman. His conduct

 6   was not “physically threatening or humiliating” and she makes no showing that it would

 7   unreasonably interfere with a reasonable woman’s work performance. The Plaintiff has failed to

 8   point to sufficient facts to demonstrate that Mr. Shaffer’s conduct, that of staring and following

 9   people around the deli was objectively pervasive or severe enough to satisfy this element.

10   Further, even crediting the Plaintiff’s testimony, that Mr. Shaffer put his arm around her waist to

11   reach for the temperature log, was an isolated incident which was not “severe or pervasive”

12   enough to cause a hostile environment. See Reynaga, at 687. This element is not met.

13                  3. Conduct Imputed to the Employer

14          As to the third element, “[a]n employer may be held liable for creating a hostile work

15   environment either vicariously (i.e., through the acts of a supervisor) or through negligence (i.e.,

16   failing to correct or prevent discriminatory conduct by an employee).” Fuller, at 1164. In the

17   absence of grounds for imposing vicarious liability, as here, “an employer is liable for a hostile

18   work environment created by a plaintiff’s co-worker if the employer knew, or should have

19   known, about the harassment and failed to take prompt and effective remedial action.” Reynaga

20   v. Roseburg Forest Products, 847 F.3d 678, 689 (9th Cir. 2017)(internal quotation marks and

21   citations omitted). “Remedial action must include some form of disciplinary measures of which

22   must be proportionate to the seriousness of the offense.” Id.

23

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT - 10
 1      The Plaintiff fails to point to sufficient issues of fact to show that Mr. Shaffer’s conduct

 2   should be imputed to Haggen. The same day she made her supervisors aware of Mr. Shaffer’s

 3   conduct and asked them to talk to him about it, October 16, 2017, Ms. Hett counseled Mr.

 4   Shaffer in keeping with the Plaintiff’s request. At that point, the Plaintiff did not tell her

 5   supervisors that Mr. Shaffer followed her around or that he touched her (because he had not done

 6   that yet). The remedial action of counseling him for the staring was “proportionate to the

 7   seriousness of the offense.” Reynaga, at 689. Further, after she complained to the legal team,

 8   Ms. Parkes began the investigation the same day (Friday October 20, 2017), and knew that the

 9   Plaintiff and Mr. Shaffer were not scheduled to work together again until Tuesday, October 24th.

10   On Monday, October 23, 2017, after a conversation with Ms. Parkes, Ms. Hett again coached

11   Mr. Shaffer about his conduct and Haggen’s policies, even though he had not worked with the

12   Plaintiff since her October 16th complaint. The Plaintiff did not work with Mr. Shaffer as

13   scheduled on October 24, 2017. There is no showing that Haggen’s remedial action was not

14   reasonable nor reasonably calculated to stop Mr. Shaffer’s conduct. This element is not met.

15      C. RETALIATION CLAIM UNDER TITLE VII AND WLAD

16          Haggen moves for dismissal of the retaliation claims, arguing that the Plaintiff failed to

17   exhaust her administrative remedies with the EEOC because she did not indicate that she was

18   asserting retaliation claims in her charge. It further moves to dismiss the retaliation claims,

19   arguing that the Plaintiff cannot point to sufficient evidence, if believed, to support the claim.

20                          Failure to Exhaust Retaliation Claims with the EEOC

21          “As a precondition to the commencement of a Title VII action in court, a complainant

22   must first file a charge with the [EEOC].” Fort Bend Cty., Texas v. Davis, 139 S. Ct. 1843, 1846

23   (2019)(citing § 2000e–5(e)(1), (f)(1)). “Title VII’s charge-filing requirement is a processing

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT - 11
 1   rule, albeit a mandatory one, not a jurisdictional prescription delineating the adjudicatory

 2   authority of courts.” Id., at 1851. “Even when an employee seeks judicial relief for claims not

 3   listed in the original EEOC charge, the complaint nevertheless may encompass any

 4   discrimination like or reasonably related to the allegations of the EEOC charge.” Freeman v.

 5   Oakland Unified Sch. Dist., 291 F.3d 632, 636 (9th Cir. 2002). “[A] plaintiff’s civil claims to be

 6   reasonably related to allegations in the charge to the extent that those claims are consistent with

 7   the plaintiff’s original theory of the case.” Id. In determining whether the exhaustion

 8   requirement has been satisfied, it is appropriate to focus on the factual allegations and “consider

 9   such factors as the alleged basis of the discrimination [or retaliation], dates of discriminatory [or

10   retaliatory] acts specified within the charge, perpetrators of discrimination [or retaliation] named

11   in the charge, and any locations at which discrimination [or retaliation] is alleged to have

12   occurred.” Id. The language of EEOC charges are construed “with utmost liberality since they

13   are made by those unschooled in the technicalities of formal pleading.” B.K.B. v. Maui Police

14   Depart., 276 F.3d 1091, 1100 (9th Cir. 2002).

15          Liberally construing the EEOC charges here, a retaliation clam could reasonably be

16   expected to grow out of an EEOC investigation of the Plaintiff’s allegations of sex

17   discrimination. The Personnel Action Notices were issued four days after her first report of the

18   harassment at Haggen.

19                                     Substantive Retaliation Claims

20          To make a claim for retaliation under Title VII or the WLAD, “a plaintiff must show (1)

21   involvement in a protected activity, (2) an adverse employment action and (3) a causal link

22   between the two.” Brooks v. City of San Mateo, 229 F.3d 917, 928 (9th Cir. 2000); Milligan v.

23   Thompson, 110 Wash.App. 628, 42 P.3d 418, 424 (2002). The showing under Title VII and

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT - 12
 1   WLAD are the same except for the third element – causation. For purposes of the causation

 2   element, “Title VII retaliation claims require proof that the desire to retaliate was the but-for

 3   cause of the challenged employment action.” Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S.

 4   338 (2013). “[T]his burden on the plaintiff to establish that his or her protected activity was a

 5   but-for cause of the alleged adverse action by the employer is more demanding than the

 6   motivating-factor standard.” Stilwell v. City of Williams, 831 F.3d 1234, 1247 (9th Cir. 2016).

 7   For a retaliation claim under the WLAD, “a looser standard” applies to the causation element,

 8   which evaluates “whether retaliation was a ‘substantial factor’ motivating the [adverse

 9   employment action].” Knutson v. Wenatchee Sch. Dist. #246, 188 Wn. App. 1065 (2015).

10          If a plaintiff establishes a prima facie case, then the defendant may attempt to rebut the

11   case by presenting evidence of a legitimate non-discriminatory reason for the adverse

12   employment action. Steiner v. Showboat Operating Co., 25 F.3d 1459, 1464 (9th Cir. 1994);

13   Estevez v. Faculty Club of Univ. of Washington, 129 Wash. App. 774, 797-798 (2005). If the

14   defendant carries its burden, the burden then shifts back to the plaintiff, who can attempt to prove

15   that the employer’s reason is pretextual. Vasquez v. Co. of Los Angeles, 349 F.3d 634 (9th Cir.

16   2003). Estevez, at 798. “Once evidence supporting a prima facie case, a non-discriminatory

17   explanation, and pretext has been presented and the record contains reasonable but competing

18   inferences of both discrimination and nondiscrimination, it is the jury’s task to choose between

19   such inferences.’” Estevez, at 798.

20                  1. Prima Facie Case - Protected Activity

21          The Plaintiff’s October 16, 2017 complaint constitutes a protected activity. Plaintiff met

22   the first element of the prima facie case.

23                  2. Prima Facie Case - Adverse Employment Activity

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT - 13
 1          The Plaintiff has failed to point to issues of fact as to whether Defendant took an adverse

 2   employment action against her. After the Plaintiff reported Mr. Shaffer’s conduct to Ms. Hett,

 3   she received two Personnel Action Notices, or “documented verbal warnings” on October 20,

 4   2017. One was for her failure to turn on the soup pots on October 7 and October 15 and the

 5   other was for excessive absenteeism for being absent on July 30, August 12, August 26 (for her

 6   eye injury), September 25, and October 8. These notices were verbal warnings. They were not

 7   adverse employment actions. There were no changes to the terms or conditions of her

 8   employment; “she was not demoted, was not stripped of work responsibilities, was not handed

 9   different or more burdensome work responsibilities, was not fired or suspended, was not denied

10   any raises, and was not reduced in salary or in any other benefit.” See Kortan v. California

11   Yourth Authority, 217 F.3d 1104, 1113 (9th Cir. 2000); and See Cozzi v. Cty. Of Marin, 787 F.

12   Supp.2d 1047, 1061 (N.D. Cal. 2011). The Plaintiff has failed to point to evidence that Haggen

13   took an adverse employment action against her. This element is not met, so the Court need not

14   reach the third element, causal link between the protected activity and the adverse action.

15                  3. Conclusion on the Prima Facie Case and Burden Shifting

16          The Plaintiff has failed to point to sufficient evidence on the prima facie case for

17   retaliation under either Title VII or the WLAD. The claims should be dismissed.

18          Even if she had made a prima facie case, the Defendant asserts that the two Personnel

19   Action Notices were warranted – the Plaintiff did not turn on the soup pots and she

20   acknowledges that she had too many absences. These are “legitimate non-discriminatory”

21   reasons for issuance of the Personnel Action Notices.

22          The burden then shifts back to the Plaintiff, who can attempt to prove that the employer’s

23   reasons is pretextual. Estevez, at 798. To show pretext, Plaintiff has to provide some evidence

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT - 14
 1   that the Defendant's reason for issuing the notices is “unworthy of belief.” Brown v. City of

 2   Tacoma, 179 Wash. App. 1028 (2014).

 3           The Plaintiff fails to carry her burden. She points out that the notice regarding the soup

 4   pot incidents were issued one to two weeks after they allegedly occurred. Likewise, she notes

 5   that the notice regarding her absences related to absences that occurred over a week before the

 6   notice was issued; her last absence was October 8 and she did not get the notice until October 20.

 7   She has not shown that a reasonable trier of fact could draw the inference that Haggen’s reasons

 8   for issuing the notices were “unworthy of belief.” This claim should be dismissed.

 9      D. WASHINGTON WRONGFUL DISCHARGE CLAIM

10          The tort of wrongful discharge in violation of public policy in Washington was adopted

11   as a narrow exception to the at-will employment doctrine. Martin v. Gonzaga University, 191

12   Wash.2d 712, 722-23 (2018). The tort for wrongful discharge has generally been limited to four

13   scenarios as stated in Dicomes v. State, 113 Wash.2d 612, 618 (1989). Id. Those scenarios are

14          (1) where employees are fired for refusing to commit an illegal act; (2) where
            employees are fired for performing a public duty or obligation, such as serving
15          jury duty; (3) where employees are fired for exercising a legal right or privilege,
            such as filing workers’ compensation claims; and (4) where employees are fired
16          in retaliation for reporting employer misconduct, i.e., whistle-blowing.

17   Martin, at 723 (citing Gardner v. Loomis Armored, Inc., 128 Wash.2d 931, 936 (1996); Dicomes

18   v. State, 113 Wash.2d 612, 618 (1989)). Only when the facts of a claimed wrongful discharge

19   suit “do not fit neatly into” one of the Dicomes categories, do Washington courts look to the

20   Perritt test (as announced in Gardner) for guidance. Karstetter v. King Cty. Corr. Guild, 95531-

21   0, 2019 WL 3227311, at *6 n.7 (Wash. July 18, 2019). The Perritt test does not apply here. The

22   Plaintiff asserts that she was discharged in violation of public policy because she filed a worker’s

23   compensation claim and because she reported Mr. Shaffer’s sexually harassing conduct, both of

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT - 15
 1   which were the “exercise[e of] a legal right or privilege.” Accordingly, the Plaintiff meets “her

 2   burden to allege facts that fall directly within the realm of wrongful discharge, the four-part

 3   Perritt framework is unnecessary.” Id.

 4          To prevail on a wrongful discharge claim, here, the plaintiff “employee must demonstrate

 5   that his or her discharge may have been motivated by reasons that contravene a clear mandate of

 6   public policy.” Martin, at 723 (internal quotation marks and citations omitted). If the Plaintiff

 7   succeeds, “the burden shifts to the employer to prove that the dismissal was for reasons other

 8   than those alleged by the employee.” Id.

 9          The Defendant properly points out that the Plaintiff quit, she was not discharged. “A

10   cause of action for wrongful discharge in violation of public policy may be based on ‘either

11   express or constructive’ discharge.” Peiffer v. Pro-Cut Concrete Cutting & Breaking Inc., 431

12   P.3d 1018, 1031 (Wash. Ct. App. 2018)(review denied, 193 Wn.2d 1006, 438 P.3d 115 (2019)).

13   In reviewing claims for constructive wrongful discharge in violation of public policy,

14   Washington courts separately examine the elements for constructive discharge and then wrongful

15   discharge in violation of public policy. Id. If a plaintiff cannot show that she was constructively

16   discharged, their claim for wrongful constructive discharge should be dismissed. See Peiffer, at

17   830 (all four elements of a constructive discharge claim must be met for a claim of wrongful

18   constructive discharge).

19          “The elements of a claim of constructive discharge are that (1) the employer deliberately

20   made working conditions intolerable, (2) a reasonable person in the employee’s position would

21   be forced to resign, (3) the employee resigned because of the intolerable condition and not for

22   any other reason, and (4) the employee suffered damages as a result of being forced to resign.”

23   Peiffer, at 1031.

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT - 16
 1          The Plaintiff’s claim for wrongful discharge should be dismissed. The Plaintiff has failed

 2   to point to sufficient evidence that she was constructively discharged. She has not shown that

 3   Haggen “deliberately made working conditions intolerable.” Further, she makes no showing that

 4   “a reasonable person in the employee’s position would be forced to resign.” “Where a plaintiff

 5   fails to demonstrate the severe or pervasive harassment necessary to support a hostile work

 6   environment claim, it will be impossible for her to meet the higher standard of constructive

 7   discharge: conditions so intolerable that a reasonable person would leave the job.” Brooks v.

 8   City of San Mateo, 229 F.3d 917, 930 (9th Cir. 2000). The Plaintiff failed to show that Mr.

 9   Shaffer’s conduct was “severe or pervasive” enough to support a hostile work environment

10   claim; she fails to demonstrate that the conditions were so intolerable that a reasonable person

11   would quit. Her claim for wrongful discharge in violation of public policy should be dismissed

12   because she has failed to point to issues of fact, which if believed, would support a constructive

13   discharge claim. See Peiffer, at 830.

14      E. WASHINGTON CLAIM SUPPRESSION CLAIM

15          The Plaintiff asserts a claim for “claim suppression” based on her receipt of a Personnel

16   Action Notice around the same time she filed a worker’s compensation claim in September of

17   2017. The Defendant moves for summary judgment on this claim.

18          Under Washington’s worker’s compensation statute, the Industrial Insurance Act (IIA),

19   provides, in relevant part,

20          No employer may discharge or in any manner discriminate against any employee
            because such employee has filed or communicated to the employer an intent to
21          file a claim for compensation or exercises any rights provided under this title.
            However, nothing in this section prevents an employer from taking any action
22          against a worker for other reasons including, but not limited to, the worker’s
            failure to observe health or safety standards adopted by the employer, or the
23          frequency or nature of the worker’s job-related accidents.

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT - 17
 1   RCW 51.48.025 (1).

 2             The Plaintiff’s claim for worker’s compensation claim suppression should be dismissed.

 3   The statute specifically excludes corrective action (like the Personnel Action Notice) issued by

 4   Haggen related to Plaintiff’s conduct which resulted in her eye injury from grounds for suit. The

 5   Court need not reach the Defendant’s remaining arguments as to this claim. The motion for

 6   summary judgment should be granted as to the claim for claim suppression.

 7       F. PUNITIVE DAMAGES CLAIM

 8             Haggen moves for dismissal of the Plaintiff’s claim for punitive damages. The Plaintiff

 9   does not address this argument. The motion for summary judgment on the Plaintiff’s punitive

10   damages claim should be granted.

11       Punitive damages are available for violations of Title VII. 42 U.S.C. § 1981a. The relevant

12   provision of Title VII provides,

13             A complaining party may recover punitive damages under this section against a
               respondent (other than a government, government agency or political subdivision)
14             if the complaining party demonstrates that the respondent engaged in a
               discriminatory practice or discriminatory practices with malice or with reckless
15             indifference to the federally protected rights of an aggrieved individual.

16   42 U.S.C. § 1981a (b)(1).

17             To the extent it is based on her federal Title VII claims, the Plaintiff’s claim for punitive

18   damages should be dismissed. She has failed to point to evidence that Haggen “engaged in a

19   discriminatory practice . . . with malice or with reckless indifference” to her federally protected

20   rights.

21       Further, to the extent her punitive damages claim is based on Washington law, it should be

22   dismissed. Under Washington law, punitive damages are not available unless authorized by

23

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT - 18
 1   statute. Dailey v. N. Coast Life Ins. Co., 129 Wash.2d 572, 575 (1996). The WLAD does not

 2   authorize punitive damages. Id. The claim should be dismissed.

 3                                                III.   ORDER

 4          It is ORDERED that:

 5             The Defendant’s Motion for Summary Judgment (Dkt. 49) IS GRANTED; and

 6             This case IS DISMISSED.

 7          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 8   to any party appearing pro se at said party’s last known address.

 9          Dated this 1st day of August, 2019.

10

11                                         A
                                           ROBERT J. BRYAN
12
                                           United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MOTION FOR SUMMARY JUDGMENT - 19
